Citation Nr: 1531185	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-04 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee sprain.   

2.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee instability.  

3.  Entitlement to an evaluation in excess of 30 percent for the service-connected residual disability of a left knee injury associated with grade II medial collateral ligament strain with arthritis.  

4.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee grade II medial collateral ligament strain with arthritis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1991 to June 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That rating decision continued the 10 percent evaluations already in place for right knee sprain, right knee instability, left knee instability, and left knee limitation of flexion.  

During the pendency of the appeal, the RO issued a January 2011 rating decision increasing the 10 percent evaluation for the left knee under Diagnostic Code 5260 for limitation of flexion to a 30 percent under Diagnostic Code 5261 for limitation of extension in order to provide the Veteran with the greater benefit, effective his April 22, 2009 claim for increased evaluation.  The RO also issued a statement of the case that day continuing the other three existing 10 percent evaluations listed above.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to a higher initial evaluation remain on appeal.  

Although the Board notes that the Veteran specifically indicated in his January 2011 substantive appeal the he only wished to pursue his appeal for increased evaluations of right knee sprain, right knee instability, and left knee condition.  However, the RO continued to adjudicate all four issues listed above in a May 2014 supplemental statement of the case (SSOC), and subsequently certified all four issues listed above to the Board on appeal.  The Veteran's representative further addressed all four issues listed above in a May 2014 statement in lieu of a VA Form 646.  Based on the foregoing, the Board may fairly construe the Veteran's appeal as encompassing the issue of entitlement to an increased evaluation for left knee grade II medial collateral ligament strain with arthritis based on limitation of extension.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

On his January 2011 substantive appeal, the Veteran requested a Travel Board Hearing.  However, he withdrew this request by indicating that he did not want any type of hearing in an April 2015 statement.  There are no other hearing requests or requests to reschedule of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA filed includes records from the San Antonio VA Medical Center (VAMC) and Tejeda VA Outpatient Clinic (OPC) for treatment from September 2011 to August 2012; however, the RO considered these records in a May 2014 SSOC.  All other documents in Virtual VA are duplicative of those in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for obtaining VA treatment records.  The RO indicated in the May 2014 SSOC that these adjudications included review of VA treatment records from May 2009 through April 2014.  In a September 2012 report of contact, the Veteran additionally reported a right knee MRI earlier that month at the San Antonio VAMC, and on a June 2014 VA Form 21-4142 he further reported treatment from September 2011 through June 2014 at the San Antonio VAMC.  The only VA treatment records in the Veteran's VBMS and Virtual VA file cover treatment from February 2008 through May 2009 and September 2011 through August 2012.  Therefore, remand is necessary to obtain the outstanding VA treatment records.  While on remand, the AOJ should also afford the Veteran with a more recent examination.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  This request should specifically include all records from the San Antonio VAMC and Tejeda OPC for treatment from May 2009 through September 2011, and since August 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity and manifestations of his service connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and lay statements.  

The examiner should report all signs and symptoms necessary for evaluation of the Veteran's knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis or equivalent functional impairment.  The examiner should further note any dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  Additionally, the examiner should state whether there is any malunion or nonunion of the tibia and fibula.  Finally, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted; as should any additional disability due to these factors.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


